Citation Nr: 1439278	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right inguinal herniorrhaphy with residual non-disfiguring scar and ilio-inguinodynia, including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the RO in Los Angeles, California.  Jurisdiction of this case belongs to the RO in Los Angeles.

In July 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran underwent a VA (QTC) examination that was to address the medical matters raised by this appeal.  The Board notes, however, that the September 2012 VA examination report contains few, if any, specific neurological findings related to the Veteran's service-connected hernia disability.  The Board notes that at the July 2013 Board hearing, the Veteran asserted that he currently experienced these types of symptoms.  Therefore, since the September 2012 VA examination did not describe the Veteran's disability on appeal in sufficient detail, a new VA examination should be scheduled.

Under 38 C.F.R. § 3.321(b)(1) the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  The evidence of record, namely the Veteran's July 2013 Board hearing testimony, indicates some possibility that the Veteran's hernia disability may present an exceptional or unusual disability picture.  Accordingly, the Board finds that the criteria for submission to the Director of the Compensation and Pension Service have been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since September 7, 2012, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected right hernia disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  In this regard, the examiner is asked to specifically state whether the Veteran has any current neurological symptoms associated with his service-connected right hernia disability.

3.  Thereafter, the RO/AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his right hernia disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision.

4.  Thereafter, readjudicate the issue currently on appeal.  If the benefit sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



